406 F.2d 398
James W. ELDER, Appellant,v.UNITED STATES of America, Appellee.
No. 21552.
United States Court of Appeals Ninth Circuit.
Jan. 23, 1969.

S. C. Braughton, San Francisco, Cal., for appellant.
Joseph L. Ward, U.S. Atty., Ray L. Nelson, Asst. U.S. Atty., Las Vegas, Nev., for appellee.
Before HAMLEY and CARTER, Circuit Judges, and McNICHOLS, District judge.1
PER CURIAM:


1
James W. Elder appeals from a judgment convicting him of a violation of the Dyer Act, 18 U.S.C. 2312 (1964).  He presents three questions here, namely: (1) the instructions given to the jury, and the argument to the jury by the United States Attorney, on the matter of the inferences which may be drawn from proof of possession of property recently stolen was erroneous and deprived Elder of due process of law; (2) the evidence was insufficient to support the verdict; and (3) Elder was denied his Sixth Amendment right to appointed counsel.


2
We have examined the facts and law with respect to each of these contentions and are satisfied that no error was committed.


3
Affirmed.



1
 The Honorable Ray McNichols, United States District Judge for the District of Idaho, sitting by designation